UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4037


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN ALBERT BIGELOW,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, Chief District Judge.
(1:14-cr-00131-CCB-5)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Dolin, UNIVERSITY OF BALTIMORE SCHOOL OF LAW, Baltimore,
Maryland, for Appellant. Leo Joseph Wise, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin    Albert   Bigelow     pleaded    guilty     to   conspiracy      to

distribute and possess with intent to distribute PCP, in violation

of 21 U.S.C. §§ 841(b)(1)(B), 846 (2016), and possession with

intent to distribute PCP, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(C) (2016).     The district court sentenced Bigelow to 120

months’ imprisonment, the statutory mandatory minimum.               On appeal,

Bigelow’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that he found no meritorious issues

for   appeal    but   questioning     the    reasonableness     of   Bigelow’s

sentence.      Bigelow filed a pro se supplemental brief challenging

the district court’s failure to suppress certain evidence, but he

waived his right to appeal that issue when he pleaded guilty.

      Pursuant to Anders, we have reviewed the record in this case,

and have found no meritorious issues.          At sentencing, the district

court made no significant procedural error.               See Gall v. United

States, 552 U.S. 38, 51 (2007).         While the sentence falls outside

the   higher    Sentencing   Guidelines      range,    the   totality   of    the

circumstances     support    the    substantive       reasonableness    of    the

district court’s sentence.         See id.

      Accordingly, we affirm the district court’s judgment.                  This

court requires that counsel inform Bigelow, in writing, of the

right to petition the United States Supreme Court for further

review.   If Bigelow requests that a petition be filed, but counsel

                                       2
believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that he served Bigelow with a copy of

the motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument will not aid the decisional process.


                                                          AFFIRMED




                                3